UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                              No. 02-50363
                            Summary Calendar

                          FRANK D. MENDICINO,

                                                  Plaintiff-Appellant,

                                 versus

                             DELL COMPUTER,

                                                   Defendant-Appellee.


          Appeal from the United States District Court
                for the Western District of Texas
                         (A-01-CA-561-H)

                            December 3, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Frank D. Mendicino, pro se, appeals the summary judgment

granted his former employer, Dell Computer, on his discrimination

claim under    the   Americans   with   Disabilities   Act.   A   summary

judgment, reviewed de novo, is appropriate where, viewing the

evidence in a light most favorable to the non-movant, there is no

genuine issue of material fact and the movant is entitled to a

judgment as a matter of law.        E.g., Hunt v. Rapides Healthcare

Sys., LLC, 277 F.3d 757, 762 (2001). Mendicino maintains there are


     *     Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
material fact issues concerning whether he was “disabled” as

defined by the ADA and whether Dell knew of his disability.

       For an ADA claim, Mendicino must first show he has a protected

disability. E.g., Hamilton v. Southwestern Bell Tel. Co., 136 F.3d
1047, 1050 (5th Cir. 1998).         Mendicino suffers from hydrocephalus,

a condition in which “an excessive amount of cerebrospinal fluid,

usually under increased pressure, [exists] within the skull”.                     THE

AMERICAN MEDICAL ASSOCIATION, ENCYCLOPEDIA   OF   MEDICINE (Charles B. Clayman,

M.D.   ed.,   1989).     The    evidence     shows    that,    because     of   this

condition, Mendicino cannot participate in tumbling, contact sports

or heavy lifting; and he suffers from sporadic seizures, which do

not prevent him from driving a car.               Mendicino has failed to make

the threshold showing of disability, because the impairment does

not    “prevent[]   or   severely     restrict[]”      him    from     engaging   in

activities “of central importance to most people’s daily lives”.

Toyota Motor Mfg., Kentucky, Inc. v. Williams, ___ U.S. ___, 122 S.

Ct. 681, 691 (2002); 42 U.S.C. § 12102(2)(A).                      See Sherrod v.

American Airlines, Inc., 132 F.3d 1112, 1120 (5th Cir. 1998)

(holding inability       to    do   heavy   lifting     is   not   a   substantial

limitation on a major life activity).

       Further, even if Mendicino made the threshold showing, he

admits to neither requesting an accommodation nor informing Dell of

his disability until after his termination. “If the employee fails

to request an accommodation, the employer cannot be held liable for


                                        2
failing to provide one.”     Taylor v. Principal Fin. Group, 93 F.3d
155, 165 (5th Cir. 1996), cert. denied 519 U.S. 1029 (1996).               See

also 42 U.S.C. § 12112(b)(5)(A) (defining “discrimination” as “not

making reasonable accommodations to the known physical or mental

limitations....” (emphasis added)).             Finally, Mendicino asserts

the   district   court   erred   in   denying   several     of   his   motions

including: a motion to appoint counsel, a motion for leave to amend

his   complaint,   various   discovery    motions,    and    a   motion    for

reconsideration.    He also contests the district court’s use of the

magistrate judge.    There was no reversible error.

                                                                 AFFIRMED




                                      3